DETAILED ACTION
This is the first office action on the merits in this application. The claims as presented August 26, 2019, are under consideration. Claims 1-18 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
First portion e.g. claims 1 and 10
Holding portion e.g. claims 1 and 10
Second portion e.g. claims 1 and 10
Gap portion e.g. claims 1 and 10
Flexible distal portion (claim 3)
Rigid proximal portion (claim 3)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 both include the phrase “a support portion configured so that,… extends through a first portion…” It is unclear as claimed what is doing the extending function. Should this read “configured so that,… the support portion extends through…”? Clarification is required. 
Claims 1 and 10 both include the phrase “a flex portion configured so that,… extends through a second portion of…”  It is unclear as claimed what is doing the extending function. Should this read “configured so that,… the flex portion extends through…”? Clarification is required. 
Claim 2 makes unclear whether the shaft is positively recited or only inferentially referred to. Examiner understands claim 1 to be only reciting a support rod for use with a shaft (e.g. preamble) and to be configured for certain uses with the shaft. Then, however, claims 2 and 3 go on to provide further positive structures that the shaft must 
Claim 6 recites “the distal end”. While the claim does not depend from claim 3 (which also recites a distal end of the shaft), it becomes unclear to one reading the claim if this refers to the distal end of the shaft or of the rod. Examiner requests clearly distinct names be given to these portions in the claims. 
Claim 7 recites “a distal end”. It is unclear as claimed if this is a different, or the same distal end, found in the prior claims. Clarification is required. 
Allowable Subject Matter
No prior art rejection is made at this time. The claimed rod appears to include structural features which prior art rods for the claimed function are not found to include in the search conducted. Examiner makes note of relevant prior art on the attached Notice of References Cited. 
No claim can be allowed until such time as the outstanding rejections under 35 USC 112(b) are overcome, and the objections to the drawings are obviated. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799